MEMORANDUM **
Zakariah LaFreniere appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1981 action alleging he suffered racial discrimination when the Regents of the University of California blocked his registration. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Thompson v. City of Los Angeles, 885 F.2d 1439, 1442 (9th Cir.1989), and we affirm.
The district court properly dismissed LaFreniere’s action as barred by the Eleventh Amendment. See Dittman v. California, 191 F.3d 1020, 1025 (9th Cir.1999) (“In the absence of a waiver by the state or a valid congressional override, under the eleventh amendment, agencies of the state are immune from private damage actions or suits for injunctive relief brought in federal court.”) (internal quotation marks and brackets omitted); Armstrong v. Meyers, 964 F.2d 948, 949 (9th Cir.1992) (per curiam) (“The Regents, a corporation created by the California constitution, is an arm of the state for Eleventh Amendment purposes[.]”)
LaFreniere’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.